June 28, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
              GORDON WESTERGREN, Appellant/Cross-Appellee

NO. 14-11-00058-CV               V.
NO. 14-11-00229-CV
    NATIONAL PROPERTY HOLDINGS, L.P., MICHAEL PLANK, AND
               RUSSELL PLANK, Appellees/Cross-Appellants
                  ________________________________

       These causes, an appeal and cross-appeal from the judgment partially in
favor of appellees/cross-appellants, National Property Holdings, L.P., Michael
Plank, and Russell Plank, and partially in favor of appellant/cross-appellee, Gordon
Westergren, signed, December 28, 2010, was heard on the transcript of the record.
We have inspected the record and find error in the judgment. We therefore order
the judgment of the court below AFFIRMED IN PART, REVERSED IN PART,
and REMAND the cause for limited proceedings in accordance with the court’s
opinion.

       Specifically, we reverse the trial court’s judgment with regard to, and
reinstate in their entirety, the jury’s findings on questions 1, 2, 4, and 5, and
partially reinstate the jury’s findings on questions 3 and 14 only with regard to
Russell Plank. We also reverse the trial court’s judgment disregarding the jury’s
finding on question 26 as to Westergren’s attorney’s fees, and we remand for a
new trial on Westergren’s attorney’s fees. We also reverse the trial court’s
judgment with regard to its allocation of court costs and remand for reallocation.
However, we otherwise affirm the trial court’s judgment with regard to
Westergren’s partnership and fraud claims. We also affirm that portion of the trial
court’s judgment that the Plank Parties take nothing on their counterclaims.

      We further order that all costs incurred by reason of this appeal and cross-
appeal be paid by appellees/cross-appellants, National Property Holdings, L.P.,
Michael Plank, and Russell Plank.

      We further order this decision certified below for observance.